DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 09/22/2021 is acknowledged.
The Amendment filed 09/22/2021 has been entered. Claims 2-3, 11-20 were cancelled. Claims 1 and 4-10 remain pending in the application.  

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 is missing a proper transitional phrase. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: tensioning device in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The examiner finds vacuum bag described in paragraph [0029] of the specification as the corresponding structure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “method for application of a number of heating mats on a wind power station wing/blade for the purpose of achieving de-icing also during operation, where needed …”. It is unclear if the method of application occurs during operation or the purpose of the method is achieving de-icing during operation. Furthermore, “the purpose” lacks a proper antecedent basis. For purposes of this examination, this limitation is interpreted as “method for application of a number of heating mats on a wind power station wing/blade for a purpose of achieving de-icing during operation”.
Claim 1 recites “a heating mat in question” which lacks a proper antecedent basis. For purposes of this examination, this limitation is interpreted as “one of the heating mats”.
Claim 1 recites “the intended place” which lacks a proper antecedent basis. For purposes of this examination, this limitation is interpreted as “an intended place”.
Claim 1 recites “the necessary electrical connections” which lacks a proper antecedent basis. It is also unclear what the necessary connections are and what is unnecessary electrical connection. For purposes of this examination, this limitation is interpreted as “electrical connections”.
Claim 1 recites “at least one heating plate or equivalent”. It is unclear what is equivalent to the heating plate.
Claim 1 recites “the heating mat unit” which lacks a proper antecedent basis. For purposes of this examination, this limitation is interpreted as “the heating mat”.
Claims 1 and 4-10 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 1.

Claim 6 recites an optional claim language “whereby the mesh size may vary”. It is unclear if this language limits the claimed step to have varying mesh size or not. Furthermore, “the mesh size” lacks a proper antecedent basis.
Claims 7-10 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 6.
Claim 7 recites “the stagnation point/stagnation line” without a proper antecedent basis.
Claim 7 recites “the mesh size is small”. This limitation is a relative terminology and the specification does not provide a standard to determine an object as “small”.
Claim 10 recites “at least one sighting protector”. A sighting protector is not a term of the art and the examiner does not understand what a sighting protector is and the specification does not provide a further description of a sighting protector.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindskog (Canadian Patent Document CA 2,936,174) in view of Honorary Advisory Council for Scientific and Industrial Research (British Patent Document GB 599,617), hereinafter “Honorary Advisory Council”. 

(20; figure 8) in question is first applied in the intended place on the wing (80) and that the necessary electrical connections (11) are supplied, that at least one heating plate (10) or equivalent is then applied on the heating mat (as shown; figure 5) or in the proximity of the heating mat, after which curing takes place after the tensioning device is activated, wherein the curing heat is generated by a heating plate and/or via the heating mat (final curing of the mat carried out by means of electric power supply to the article 10; claim 2), and wherein control of curing progress takes place through current to the heating mat unit (progression of the final curing is controlled by means of electrical current regulation to the article 10; claim 4).
However, Lindskog does not explicitly teach wherein the control of curing progress uses pulsed current. While Lindskog does not specify the type of the current used for controlling, Lindskog does teach the curing process is monitored and controlled (claim 3). The Examiner takes an official notice that pulsed current, e.g., switching on and off based on the monitored condition, is a well-known technique for controlling a current. Therefore, in order to effectively control the curing process, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Lindskog’s controlling method of the current to incorporate pulsed current since it is well known in the art that pulsed current, , e.g., switching on and off based on the monitored condition provides a control.
Lindskog also does not explicitly disclose wherein a tensioning device is arranged which surrounds the heating mat with surrounding parts. Honorary Advisory Council teaches a tensioning device surrounding the heating mat with surrounding parts which allows the heater device to conform to the contour in a highly accurate form by promoting uniformity in the thickness and smoothness of the surface (page 2, lines 99-107). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Lindskog’s of (page 2, lines 99-107).

As per claim 4, Lindskog, in view of Honorary Advisory Council, discloses the method according to claim 1, and further discloses characterized in that the heating mats (10) installed are used for temperature monitoring in the wing and for de-icing the wing, whereby pulsed currents are used (temperature monitored by electrical resistance measurement in article 10; claim 3).

As per claim 5, Lindskog, in view of Honorary Advisory Council, discloses the method according to claim 1, and further discloses characterized in that each heating mat installed is integrated into its own mat unit (as shown; figures 2, 6).

As per claim 6, Lindskog, in view of Honorary Advisory Council, discloses the method according to claim 1, and further discloses characterized in that the heating mats are produced through knitting or crocheting of enameled metal wire, including copper wire, whereby the mesh size may vary within any given heating mat (article 10 produced by knitting of varnish insulated copper wire 11; page 3, lines 21-25).

As per claim 7, Lindskog, in view of Honorary Advisory Council, discloses the method according to claim 6, and further discloses characterized in that the mesh size is small at the stagnation point/stagnation line of the wing (the mesh size of wire 11 is shown to be relatively small; figures 1, 8).

(20) includes two carrier layers (25, 26; figure 5) that are arranged on different sides of the heating mat (as shown; figure 6).

As per claim 9, Lindskog, in view of Honorary Advisory Council, discloses the method according to claim 5, and further discloses characterized in that the mat unit includes at least one cover mat for at least one cable group (wear-resistance protective film/foil (cover mat) on article 10; figure 8).

As per claim 10, Lindskog, in view of Honorary Advisory Council, discloses the method according to claim 9, and further discloses characterized in that at least one sighting protector is arranged on the outside of the cover mat or cover mats (wear-resistance protective film/foil (cover mat) on article 10; figure 8).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Loewe et al. (U.S. Patent No. 9,482,208) teaches a wind turbine blade having a heating mat on the leading edge.
Stiesdal (U.S. Patent No. 9,415,875) teaches a wind turbine blade heating mat made via vacuum infusion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745